DETAILED ACTION
This Office Action is responsive to the amendment filed on 6/29/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1, 5-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al, WO2017/022393.
The examiner notes that Matsumoto et al, US2018/0258272, has been utilized as an equivalent English translation of WO2017/022393.
Matsumoto discloses the preparation of a methyl methacrylate/methacrylic acid/glutaric anhydride copolymer used in the production of molded articles for  optical applications (for claims 10, 11) (abstract; ¶0075, 0078). 
Example 1 of Matsumoto discloses a copolymer comprising methyl methacrylate, corresponding to the claimed other monomer unit (for claims 1, 5, 6, 12); 4.97 mol% 
Regarding the claimed melt flow: Matsumoto is silent regarding the melt flow rate (230 °C, 3.8 kg); however, it is reasonably expected that this property is met by the prior art polymer. Matsumoto teaches that the prior art polymer is characterized by a melt flow rate (230 °C, 13.65 kg) of 14.2 g/10 min (Table 2; ¶0063). Note that the prior art measurement is performed using a weight that is about 3.6 times greater than that recited in the instant claims. Force is proportional to the mass applied; reducing the weight used during the melt flow measurement by a factor of 3.6 would reasonably be expected to result in an equivalent reduction of the force which is applied to the polymer sample, which in turn would cause a proportional reduction in the melt flow rate. It is therefore reasonably expected that reducing the weight used in measuring the melt flow rate of the prior art polymer would yield a value in the claimed range (for claim 9).
Matsumoto is silent regarding the production of a composition comprising 0.1 to2 ppm of an alkali metal and/or alkaline earth metal.
The process disclosed by Matsumoto includes a step of washing the polymer to remove impurities (¶0115). It has been held that if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 .

Response to Arguments
Applicant’s arguments, filed 6/29/2021, with respect to the rejections of claim(s) over Seo et al, US2014/0036363;  Murakami et al, WO2017/086275; and Kato et al, US4789709, have been fully considered and are persuasive.  
Therefore, the rejections have all been withdrawn in view of the amendment to the independent claim.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsumoto et al, WO2017/022393, as discussed earlier in this Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JEFFREY S LENIHAN/Examiner, Art Unit 1765 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765